DETAILED ACTION
1.      Claims 1 – 3, 5 – 7, 9 - 14 of U.S. Application No. 16243518 filed on 01/09/2019 are presented for examination. Claims 4, 8, 15-16 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 1 – 3, 5 – 7, 9 - 14 are allowed.
Claims 1 – 3, 5 – 7, 9 – 14 were indicated allowable in the Non-final rejection of 01/25/2021. Claims 15 – 16 were rejected. The Applicant has cancelled the rejected claims 15-16 in 04/09/2021 leaving only the allowable claims 1 – 3, 5 – 7, 9 – 14.
The drawings were also objected to for not showing the features in claim 16. Claim 16 is now cancelled, therefore, the drawings objection is moot.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations in claim 1, “…a plurality of permanent magnets held in a force-fitting manner in the magnet pockets of the laminated core, each of the magnets extending over both partial laminated cores; and a plurality of stamped metal sheets stacked to define the two partial laminated cores; spaced deflectable metal tongues radially extending from the central core and defined in a select number of the metal sheet sheets substantially within the boundary of the open recess, the deflectable metal tongues maintaining the force fit so that the permanent magnets are radially clamped free of play between the sheet metal tongues and the pole shoes, and being deflected in the first partial laminated core in a first axial direction and in the second partial laminated core in a second axial direction opposite to the first direction,…” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 2 – 3, 5 – 7, 9 – 14 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED ELNAKIB/Examiner, Art Unit 2832